DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “consisting mainly” which is unclear of how much is consisting.  Also, “all the necessary features for a habitable building” is unclear as to what these features are.  And “it combines” is not clear as to what “it” is.  Also, “made in an industrial way” is unclear which way this is, “that compose it” is not clear as to what “it” is, “exterior or façade” should begin with “an exterior” and should not include “1”, “layer 2” should be “a layer”, “layer 3” should be a layer”, “layer 4” should be a layer”, “the horizontal elements layer 2” lacks antecedent basis and should not have the “2”, “layer 4” should be “a layer”.
Claims 2-7 are rejected for depending from claim 1.

Claim 4 recites “a projected element based on gypsum or cement” which is not clear how it is based.
Claim 5 recites “the outer layers and structural concrete layer” lacks antecedent basis, “mechanically connecting decreasing thermal transmission” is not clear, the protrusions or inlets” lacks antecedent basis.
Claims 2-7 begin with “Construction system” and should recite “The construction system”.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s prior art FR2931496 to Quintallet.
Regarding claim 1, as best understood, Quintallet discloses a construction system with multilaminar precast concrete (fig. 2) for a building, vertical elements (fig. 
Regarding claim 2, the façade (3) is concrete (see attachment FR2931496).
Regarding claim 4, the interior finish is plaster (see attachment FR2931496) which is an element based on gypsum or cement.
Regarding claim 6, as best understood, the concrete is solid (fig. 10: see solid concrete portions).  Also, it may be construed as ribbed when seeing fig. 5: 110, 111, 112, 113).
Regarding claim 7, the layer of concrete of the horizontal element is reinforced (fig. 5: 101, and throughout FR2931496 the concrete is described as ultra high performance fiber reinforced).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s prior art FR2931496 to Quintallet.
Regarding claim 5, as best understood, the outer layer and structural layer are concrete and connected by rigid elements (fig.3: 7, see attachment FR2931496).  Metal 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633